Citation Nr: 0313154	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  02-07 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative 
arthritis and disc disease at C6-7.  

2.  Entitlement to service connection for cancer.

3.  Entitlement to service connection for tuberculosis. 

4.  Entitlement to service connection for a neck disorder.  

5.  Entitlement to service connection for a pelvic disorder.  

6.  Entitlement to service connection for paralysis and 
neurological problems. 

7.  Entitlement to service connection for bilateral ankle 
pain.  

8.  Entitlement to service connection for swollen and painful 
joints.  

9.  Entitlement to service connection for dizziness.  
10.  Entitlement to service connection for throat trouble.  

11.  Entitlement to service connection for a nervous 
disorder.  

12.  Entitlement to service connection for a rectal disorder.  

13.  Entitlement to service connection for inability to 
perform certain motions.  

14.  Entitlement to service connection for lacerations to the 
head, face, and neck.  

15.  Entitlement to service connection for numbness in the 
upper and lower extremities.  

16.  Entitlement to a disability rating greater than 50 
percent for compression fracture of L2-3.  

17.  Entitlement to a disability rating greater than 20 
percent for left ankle strain.  

18.  Entitlement to a compensable disability rating for scalp 
scar.  

19.  Entitlement to a compensable disability rating for 
hemorrhoids.  

20.  Entitlement to a compensable disability rating for left 
ear cyst.  

21.  Entitlement to a compensable disability rating for 
syphilis.  

22.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from October 1958 to August 
1961 and from October 1961 to October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board notes that review of the June 2001 rating decision 
reveals disability ratings for left ankle strain, 
hemorrhoids, and scalp scar that differ from the ratings 
listed above.  However, careful review of the claims folder 
and each rating decision issued reveals a number of errors in 
carrying forward disability ratings from one decision to 
another and establishes that the ratings shown here are 
correct.  The Board emphasizes that the correction of the 
disability ratings does not result in any change in combined 
service-connected disability rating and, therefore, the total 
amount of compensation paid to the veteran.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The Board denied service connection for degenerative 
arthritis and disc disease of the cervical spine in a 
September 1982 decision on appeal.  In a November 1993 rating 
decision, the RO found no new and material evidence to reopen 
the claim.  The veteran did not initiate an appeal of that 
decision.    

3.  Evidence received since the November 1993 rating decision 
is either duplicative or cumulative of evidence previously 
considered or does not bear directly and substantially on the 
matter under consideration.  

4.  There is no competent evidence that the veteran was ever 
or is currently diagnosed as having cancer.  

5.  There is no competent evidence that the veteran was ever 
or is currently diagnosed as having tuberculosis. 

6.  There is no evidence of neck injury or chronic cervical 
sprain or strain in service, and no competent evidence of a 
nexus between a neck disorder, diagnosed as cervical sprain 
or strain, and the veteran's period of active service.  

7.  There is no competent evidence that the veteran has ever 
had or currently has a pelvic disorder.  

8.  There is no competent evidence that the veteran has ever 
had or currently has paralysis and neurological problems. 

9.  There is no evidence of chronic right ankle disorder in 
service or right ankle disorder in service with continuous 
symptoms thereafter, and no competent evidence of a nexus 
between current right ankle disorder and the veteran's period 
of active service.  Service connection is already established 
for a left ankle disability.    

10.  There is no competent evidence of a current diagnosis of 
underlying disability related to the veteran's general claim 
of swollen and painful joints.  

11.  There is no competent evidence of current dizziness or 
of any underlying disability of which dizziness is a symptom.  

12.  There is no competent evidence of currently diagnosed 
throat disability.  

13.  There is evidence of a nervous disorder in service and 
no competent evidence of a nexus between any nervous disorder 
the veteran may currently have and his period of active duty 
service.    

14.  Service connection is already established for 
hemorrhoids.  There is no evidence of other chronic rectal 
disorder in service and no competent evidence of a current 
rectal disorder related to the veteran's period of active 
service.    

15.  There is no competent evidence of a current diagnosis of 
underlying disability related to the veteran's general claim 
of inability to perform certain motions.  

16.  Service connection is already established for scalp scar 
from laceration sustained in an accident in service.  There 
is no evidence of other related lacerations to the head, 
face, and neck in service and no competent, probative 
evidence relating any current findings to the veteran's 
period of active service.    

17.  Lower extremity complaints have been associated with the 
veteran's service-connected lumbar spine disability.  Upper 
extremity complaints have been associated with cervical 
strain, for which service connection is not established.  
There is no competent evidence of other current diagnosis of 
underlying disability related to the veteran's general claim 
of numbness in the upper and lower extremities.  

18.  The veteran failed to report, without good cause, for 
the VA examinations scheduled in connection with his claim 
for increased ratings for his service-connected disabilities.   

19.  The veteran has the following service-connected 
disabilities: compression fracture of L2-3, rated as 50 
percent disabling; left ankle strain, rated as 20 percent 
disabling; and scalp scar, hemorrhoids, left ear cyst, and 
syphilis, each rated as noncompensable (zero percent 
disabling).  The combined service-connected disability rating 
is 60 percent.  

20.  The veteran reports having an 11th grade education with 
high school equivalency and some college.  He had worked as a 
driver, pipe factory supervisor, bartender, automobile plant 
inspector, and group supervisor for a state juvenile 
correctional facility, where he was last employed.  He has 
not been employed since 1979 following a work-related back 
injury.  It is unclear whether the veteran has received 
workers compensation claim or Social Security disability 
benefits.  

21.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.  


CONCLUSIONS OF LAW

1.  The September 1982 Board decision and November 1993 
rating decision are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103, 20.1104 
(2002).   

2.  Evidence received since the November 1993 rating decision 
is not new and material.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).    

3.  Service connection for cancer is not established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307 (2002).  

4.  Service connection for tuberculosis is not established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307 (2002).

5.  Service connection for a neck disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

6.  Service connection for a pelvic disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

7.  Service connection for paralysis and neurological 
problems is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).

8.  Service connection for bilateral ankle pain is not 
established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).
9.  Service connection for swollen and painful joints is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

10.  Service connection for dizziness is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2002).

11.  Service connection for throat trouble is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

12.  Service connection for a nervous disorder is not 
established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307 (2002).

13.  Service connection for a rectal disorder is not 
established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

14.  Service connection for inability to perform certain 
motions is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).

15.  Service connection for lacerations to the head, face, 
and neck is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).

16.  Service connection for numbness in the upper and lower 
extremities is not established.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).

17.  A disability rating greater than 50 percent for 
compression fracture of L2-3 is denied.  38 C.F.R. § 3.655 
(2002).    

18.  A disability rating greater than 20 percent for left 
ankle strain is denied.  38 C.F.R. § 3.655 (2002).    

19.  A compensable disability rating for scalp scar is 
denied.  38 C.F.R. § 3.655 (2002).    
20.  A compensable disability rating for hemorrhoids is 
denied.  38 C.F.R. § 3.655 (2002).    

21.  A compensable disability rating for left ear cyst is 
denied.  38 C.F.R. § 3.655 (2002).    

22.  A compensable disability rating for syphilis is denied.  
38 C.F.R. § 3.655 (2002).    

23.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the June 2001 rating decision and May 2002 
statement of the case, the RO provided the veteran with the 
applicable law and regulation and gave notice as to the 
evidence needed to substantiate his claim.  In addition, the 
RO's letter of February 2001 explained the notice and duty to 
assist provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure certain types of evidence.  This letter also again 
explained the types of evidence needed for the appeal.  In a 
March 2002 letter, the RO asked the veteran to state whether 
he had any current medical care related to his claims on 
appeal and if so to identify the providers.  The Board finds 
that the veteran has received the notice required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

With respect to the duty to assist, the veteran has not 
identified any VA or private medical treatment records that 
should be obtained for the current appeal. In a May 2002 
statement, he related that he had self-treatment only.  The 
RO arranged for the veteran to be scheduled for VA 
examinations, but he refused the examinations.  The Board 
finds no basis for affording the veteran any additional 
assistance with the development of his claim.  38 U.S.C.A. § 
5103A.  See Charles v. Principi, 16 Vet. App. 370 (2002).   

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a), 3.159(c) (2002).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the RO received the veteran's claim in July 
1999, the amended regulations are not for application.    

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he had 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


New and Material Evidence

The Board denied service connection for degenerative 
arthritis and disc disease of the cervical spine in a 
September 1982 decision on appeal.  This decision confirmed 
the RO's prior denials.  Therefore, the Board's September 
1982 decision, which subsumes the prior RO decisions, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1104 (2002).

In a November 1993 rating decision, the RO found no new and 
material evidence to reopen the claim.  The RO mailed notice 
of the decision to the veteran's address of record.  There 
was no indication that the notice was returned as 
undeliverable or otherwise not received by the veteran.  The 
veteran did not initiate an appeal of that decision.  
Therefore, the RO's decision of November 1993 is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The September 1982 Board decision denied service connection 
for degenerative arthritis and disc disease of the cervical 
spine because there was no evidence of cervical spine injury 
or complaint in service or for many years thereafter, and no 
evidence of cervical spine arthritis within one year after 
the veteran's separation from service.  In the November 1993 
rating decision, the RO found no new and material evidence to 
reopen the claim.  Evidence of record at the time of the 
November 1993 rating decision consists of service medical 
records; service records; various private medical records 
dated from 1965 to 1980; VA medical records dated from 1965 
to 1980; reports of VA medical examinations in 1965, 1966, 
1972, 1973, 1974, 1976, 1980, 1981, 1989, and 1993; multiple 
copies of a spine chart; the transcript from the veteran's 
June 1965 personal hearing; and multiple written statements 
from the veteran dated through July 1993.    

Evidence received since the November 1993 rating decision 
consists of multiple written statements from the veteran 
dated from June 1996 through March 2003; copies of a spine 
chart and a nerve chart; documents associated with the 
veteran's prior appeal to the U.S. Court of Appeals for 
Veterans Claims (Court); copies of service medical records; a 
copy of the May 1980 VA examination; workers compensation 
claim records; and an April 2001 notice of a failure to 
report for VA examination.  

Initially, the Board notes that some of the documents 
received since the November 1993 rating decision are 
duplicates of evidence previously of record.  Specifically, 
copies of service medical records, spine chart, the May 1980 
VA examination, and Court documents were all of record at the 
time of the November 1993 rating decision.  Duplicate 
evidence is by definition not new and material.  38 C.F.R. 
§ 3.156(a).  Similarly, each of the veteran's statements is 
cumulative of evidence or assertions previously considered.  
That is, his assertions as to the existence and etiology of 
the alleged cervical spine arthritis are unchanged from 
assertions shown in statements of record in November 1993.  
Cumulative evidence is not new and material. Id.  

The remaining evidence is not material as is does not bear 
directly and substantially on the matter at issue, i.e., 
whether the veteran has current cervical spine arthritis that 
was incurred or aggravated, or can be presumed to have been 
incurred, in service.  38 C.F.R. §§ 3.303, 3.307.  Neither 
the chart of the peripheral nerves nor the notice of failure 
to report for VA examination offers any evidence concerning 
the etiology of the neck disability at issue.  Finally, the 
workers compensation claim records are not material to the 
claim.  A January 1986 report refers to neck symptoms related 
to injuries that occurred while the veteran was working in 
1978 and 1979.  A May 1980 medical statement reflects the 
veteran's report of initial neck injury in 1974 with 
subsequent reinjury related to work in 1978 and 1979.  There 
was no report or evidence of prior service-related neck 
injury or opinion that related any current neck disorder to 
service.  Therefore, the Board finds no new and material 
evidence to reopen the claim for service connection for 
degenerative arthritis and disc disease at C6-7.  38 C.F.R. § 
3.156(a).  Accordingly, the claim is not reopened and the 
appeal is denied.  38 U.S.C.A. § 5108.  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis, malignant tumors, 
other organic diseases of the nervous system, psychoses, and 
active tuberculosis).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Initially, the Board notes that the veteran has written 
numerous statements generally alleging that he had each of 
the disorders at issue and that each disorder is related to 
service.  It is emphasized that the veteran is a lay person 
who has no education or training in medicine, psychiatry, or 
related health field.  As a lay person, he is competent to 
relate and describe incidents or symptoms he experiences.  
However, he is not competent to offer an opinion as to a 
proper medical diagnosis or as to the etiology of any 
diagnosis.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  The Board also observes that the veteran 
relates on several occasions what he says doctors told him 
about his conditions.  However, "the connection between what 
a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Thus, unless otherwise 
indicated, the veteran's personal opinions and statements as 
to the nature and etiology of the disorders at issue lack 
significant probative value.  

Considering the entire record, the Board finds that service 
connection must be denied for a number of disorders at issue 
because there is no competent evidence of a current diagnosis 
of the disorder.  Service connection requires evidence of a 
current disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Specifically, 
despite numerous allegations in his written statements, there 
is no evidence showing that the veteran is now or was ever 
diagnosed as having cancer.  Similarly, although the veteran 
reported during an October 1993 VA examination that he had 
been diagnosed as having tuberculosis, there is no medical 
evidence of record supporting his statement.  In addition, 
careful review of the claims folder reveals absolutely no 
medical evidence of any pelvic disorder.  Although the 
veteran alleges having paralysis and neurological problems, 
the record does not support his assertion.  In fact, the 
report of the October 1993 VA examination finds no evidence 
of any neurologic disorder and offers no relevant diagnosis.   

The veteran also generally alleges having swollen and painful 
joints.  To the extent this claim does not duplicate other 
claims at issue here or claims previously adjudicated, the 
Board finds no competent evidence of current disability.  The 
Board emphasizes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  The same analysis leads to 
the denial of service connection for inability to perform 
certain motions, as there is no evidence of underlying 
disability for which service connection may be granted. Id. 

The veteran also seeks service connection for dizziness and 
throat trouble.  The Board notes that the September 1964 
separation examination report related a history of transient 
dizziness, with none recently, and a history of treatment for 
strep throat without residual.  However, there is no 
competent evidence of current dizziness or any associated 
underlying disability for which dizziness is a symptom, and 
no competent evidence of any diagnosed throat disability.  
See id.    

Finally, the veteran seeks service connection for numbness in 
the upper and lower extremities.  Medical evidence from VA 
examinations in February 1974 and May 1976 show complaints of 
lower extremity numbness.  The assessment was sciatic 
irritation associated with the veteran's service-connected 
lumbar spine disability.  Similarly, the September 1981 VA 
examination finds left hand hypesthesia.  This finding is 
shown as a symptom of chronic cervical spine strain; there 
was no diagnosis related to the upper extremities.  Thus, 
these findings constitute symptoms of a service-connected 
disability and a disability for which service connection has 
been denied, as discussed above.  There is no other medical 
evidence showing a diagnosis for complaints of extremity 
numbness.  To the extent no separate disability entity is 
diagnosed, the Board finds no basis for service connection.  

With respect to the remaining disorders at issue here, the 
Board finds that, to the extent the record shows some 
evidence of disability, service connection is still not 
warranted.  First, the Board notes that service connection 
has already been denied for degenerative arthritis and disc 
disease at C6-7.  Medical evidence of record reveals 
diagnoses of cervical sprain and strain by a private 
physician in a January 1980 medical report associated with 
workers compensation records and of chronic cervical strain 
in a September 1981 VA examination.  Thus, there is a 
different diagnosis of neck disorder.  However, despite the 
veteran's claim of injury in service, service medical records 
are negative for injury or any chronic neck disorder.  
38 C.F.R. § 3.303(b).  Moreover, the post-service medical 
evidence does not relate the cervical strain to service.  
Rather, the disorder is specifically attributed to injury 
suffered while the veteran was working.  Review of records 
associated with the veteran's workers compensation claim 
reveals no mention of any in-service neck injury or disorder 
and no opinion relating the cervical strain to any cause 
other than work-related injury.  Absent competent evidence 
relating a current disorder to service, service connection 
may not be established.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).    

The Board emphasizes that the veteran is service connected 
for a left ankle disability, for which associated pain is 
compensated.  Accordingly, the Board's inquiry is limited to 
any disorder of the right ankle.  The Board notes that 
service medical records reflect a right ankle sprain in May 
1961.  However, there is no evidence of residual or chronic 
disability thereafter.  The report of the September 1964 
separation examination finds no abnormality or chronic 
problem.  38 C.F.R. 
§ 3.303(b).  A January 1986 private medical record refers to 
right ankle injury with residual symptoms.  However, that 
record is associated with the veteran's workers compensation 
claim and specifically relates the right ankle disorder to 
work-related injury without any reference to prior injury or 
to service.  As there is no evidence of chronic disorder in 
service or continued symptoms thereafter, and no competent 
opinion relating a right ankle disorder to service, the claim 
must be denied.  Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d 
at 1375. 
  
The veteran seeks service connection for a nervous disorder.  
Service medical records do not reflect any diagnosis or 
treatment of a psychiatric disorder in service.  38 C.F.R. § 
3.303(b).  A private medical record dated in March 1972 shows 
diagnoses including anxiety state.  Although actual records 
of treatment are not included, the record shows other 
diagnoses including old compression fracture of the lumbar 
spine and degenerative disc disease of the lumbar spine.  
Thus, although the cause of the anxiety state is not set 
forth, it appears to be related to back pain.  In any event, 
the record makes no mention of any relationship of the 
anxiety state to the veteran's active service.  A December 
1983 private psychiatric report reflects a diagnosis of 
psychophysiologic reaction.  A January 1986 private medical 
record shows a diagnosis of adjustment disorder with 
depressed mood, as well as passive-aggressive personality 
disorder.  These records in no way relate the diagnosis to, 
or even mention, the veteran's active service.  Boyer, 210 
F.3d at 1353; Maggitt, 202 F.3d at 1375.  The Board notes 
that personality disorders as such are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  Thus, there is no basis in this case 
for establishing service connection for a nervous disorder.  

The veteran is service connected for hemorrhoids.  Thus, the 
Board must determine whether there is any other rectal 
disorder present for purposes of evaluating his service 
connection claim.  VA examinations performed in October 1993 
indicate that the veteran had surgery including colostomy in 
1993 for diverticulitis.  Although the veteran has not 
specified the nature of the alleged rectal disorder, the 
Board will presume that this colostomy is included in the 
allegation.  Service medical records are negative for 
diverticulitis or other similar abnormality.  38 C.F.R. § 
3.303(b).  In addition, evidence of record simply does not 
relate the diverticulitis and subsequent surgery in any way 
to the veteran's service.  Boyer, 210 F.3d at 1353; Maggitt, 
202 F.3d at 1375.  Therefore, service connection for a rectal 
disorder is not established.    
  
Similarly, the veteran is service connected for a scar from 
scalp laceration.  The question of service connection for 
lacerations to the head, face, and neck will therefore not 
address that disability.  The veteran alleges that he 
sustained multiple lacerations to the head, face, and neck in 
an automobile accident in service in 1963.  However, service 
medical records do not show the incurrence or treatment for 
any lacerations from the accident other than the scalp 
laceration referred to above.  38 C.F.R. § 3.303(b).  The 
Board acknowledges that the examiner from the September 1993 
VA examination diagnosed traumatic face scars on the temples 
and cheeks.  However, that diagnosis was based on a history, 
provided by the veteran, of incurring lacerations to the face 
from glass from the accident.  This history is not supported 
by actual service medical records.  A medical opinion that 
relies on history as related by the veteran is no more 
probative than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  See also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (medical history provided 
by a veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence).    

The Board notes that service medical records dated in 
December 1959 reflect a laceration to the right eyebrow.  
However, there is no evidence showing disability from 
resulting scar, if any.  In fact, the September 1993 VA 
examiner does not note any finding of right eyebrow scar in 
his report.  Service medical records dated in May 1962 also 
describe acne vulgaris with scarring.  However, there is no 
post-service evidence of acne vulgaris and no opinion of 
record associated any currently found scarring with service.  
Moreover, the veteran has not offered a claim for service 
connection for acne vulgaris or alleged any residual 
disability.   


Increased Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

VA regulation provides that when a claimant fails to report, 
without good cause, for an examination scheduled in 
conjunction with a claim for an increase in a service-
connected disability rating, the claim shall be denied.  
38 C.F.R. § 3.655.  Good cause includes, but is not limited 
to, illness or hospitalization of the claimant, death of an 
immediate family member, etc. Id.  

In this case, in response to the veteran's July 1999 claim 
for increased ratings for his several service-connected 
disabilities, the RO arranged for the veteran to undergo 
relevant VA medical examinations.  Work product in the claims 
folder indicates that the veteran refused to undergo the 
examinations at the scheduled location, stating that the 
facility had provided his last examination and had tried to 
kill him.  He said that he just wanted to be compensated at a 
500 percent rate without an examination.  

The Board finds that the veteran effectively failed to report 
for his VA examinations scheduled in connection with a claim 
for increased ratings.  He has not provided any good cause 
for so doing.  Therefore, in accordance with VA regulation, 
each of his claims for an increased disability rating is 
denied. Id.     


Entitlement to TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which rating schedule prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).  

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  In such an instance, if there is only 
one such disability, it must be rated at 60 percent or more; 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  
38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age 
may not be a factor in evaluating service-connected 
disability or unemployability); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration if the veteran is 
otherwise found to be unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  See 38 C.F.R. 
§ 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

In this case, the veteran has the following service-connected 
disabilities: compression fracture of L2-3, rated as 50 
percent disabling; left ankle strain, rated as 20 percent 
disabling; and scalp scar, hemorrhoids, left ear cyst, and 
syphilis, each rated as noncompensable (zero percent 
disabling).  The combined service-connected disability rating 
is 60 percent.  See 38 C.F.R. § 4.25 (combined ratings 
table).  Therefore, the percentage criteria for TDIU under 
38 C.F.R. § 4.16(a) are not met.  The remaining question is 
whether the veteran is entitled to TDIU on an extraschedular 
basis.  38 C.F.R. § 4.16(b).  

Perusal of the claims folder reveals that the veteran reports 
various levels of education: completion of the 11th grade 
with a high school equivalency but no additional training; 
some college courses in sociology and psychology; and three 
years of courses in pre-law.  Work history includes driver, 
pipe factory supervisor, bartender, automobile plant 
inspector, and group supervisor for a state juvenile 
correctional facility, where he was last employed.  The 
veteran alleges being totally disabled since his separation 
from service.  He variously describes an inability to work 
since that date through 1979.  Workers compensation claim 
records received in May 2002 suggest that the veteran stopped 
working in 1979 following a work-related back injury.  It is 
unclear whether the veteran in fact received or is receiving 
monies from the workers compensation claim.  It is also 
unknown whether the veteran has applied for or received 
Social Security disability benefits.  

The Board notes that entitlement to TDIU has been denied on 
numerous prior occasions.  Most recently, in an April 1996 
Order, the Court affirmed the Board's June 1994 denial of 
TDIU.  Since that time, the veteran has repeatedly alleged 
that he was unable to work due to service-connected 
disability, but failed to submit any new evidence of his 
current disability status.  He has not submitted or 
authorized the release of records of current medical care.  
In fact, in his May 2002 statement, he related that he had 
self-treatment only for his disabilities.  In addition, the 
veteran refused to report for the VA examinations scheduled 
for evaluation of his disabilities.  The records associated 
with his workers compensation claim, although received in May 
2002, address the level of disability and employability 
status for a period up to 1986 only.  As there is no evidence 
of change in employability due to service-connected 
disabilities, the Board cannot conclude that service-
connected disabilities preclude the veteran from securing or 
following a substantially gainful occupation.  Accordingly, 
there is no basis for awarding TDIU.       


ORDER

As no new and material evidence has been received, the claim 
for service connection for degenerative arthritis and disc 
disease at C6-7 is not reopened.  The appeal is denied.    

Service connection for cancer is denied.

Service connection for tuberculosis is denied. 

Service connection for a neck disorder is denied.  

Service connection for a pelvic disorder is denied.  

Service connection for paralysis and neurological problems is 
denied. 

Service connection for bilateral ankle pain is denied.  

Service connection for swollen and painful joints is denied.  

Service connection for dizziness is denied.  

Service connection for throat trouble is denied.  

Service connection for a nervous disorder is denied.  

Service connection for a rectal disorder is denied.  

Service connection for inability to perform certain motions 
is denied.  

Service connection for lacerations to the head, face, and 
neck is denied.  

Service connection for numbness in the upper and lower 
extremities is denied.  

A disability rating greater than 50 percent for compression 
fracture of L2-3 is denied.  

A disability rating greater than 20 percent for left ankle 
strain is denied.  

A compensable disability rating for scalp scar is denied.  

A compensable disability rating for hemorrhoids is denied.  

A compensable disability rating for left ear cyst is denied.  

A compensable disability rating for syphilis is denied.  

Entitlement to TDIU is denied.




	                        
____________________________________________
	V. L. Jordan 
	Veterans Law Judge, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

